Order issued this 25th day of July, 2013.




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-11-01674-CV

                         MICHAEL TABASSO, ET AL., Appellants
                                       V.
                           BEARCOM GROUP, INC., Appellee

                                               ORDER



The Court has before it appellant's July 9, 2013 motion to extend time to file motion for

rehearing. The Court GRANTS the motion and ORDERS that appellant’s motion for rehearing

shall be filed on or before August 12, 2013.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE